Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 11/20/2020 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 11/20/2020 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent No. 10,887,218. 
Claims 1-20 recite similar limitations as claims 1-15 of US No. 110,887,218 as follows: 
       Instant application
    US patent No. 10,887,218
    Claim 1. 1. A system comprising: one or more processors; and memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising: detecting a communication session established using at least a first address, wherein the communication session comprises a first plurality of data packets and a second plurality of data packets; obtaining an indication for packet segmentation for the communication session; based on the indication for packet segmentation, determining a plurality of routes to the first address, wherein the plurality of routes comprise a first route and a second route; based on the determined plurality of routes and the indication for packet segmentation, sending the first plurality of data packets of the communication session to the first route; and sending the second plurality of data packets of the communication session to the second route, wherein the first route comprises a first plurality of routers, and the second route comprises a second plurality of routers, wherein the first plurality of routers and the second plurality of routers are different, wherein the first route and the second route each comprise a respective plurality of hops.





Claims 8 and 14.
Claim 1 A method comprising: detecting, by an apparatus of a network, an encrypted communication tunnel for a communication session established using at least a first address, wherein the communication session comprises a first plurality of data packets and a second plurality of data packets; obtaining, by the apparatus, an indication that the encrypted communication tunnel for the communication session has been compromised; based on the indication of the compromised encrypted communication tunnel, determining, by the apparatus, a plurality of routes to the first address, wherein the plurality of routes comprise a first new encrypted communication tunnel; and providing, by the apparatus, instructions to send the first plurality of data packets of the communication session to the first new encrypted communication tunnel, wherein the plurality of routes comprise a first route and a second route, wherein the first route comprises a first plurality of routers, wherein the second route comprises a second plurality of routers, wherein the first plurality of routers have at least one router that is different from the second plurality of routers, wherein the first route and the second route each comprise a respective plurality of hops; determining, by the apparatus, at a first period that the encrypted communication tunnel is using a compromised encryption key; and based on determining of the compromised encryption key, preventing subsequent use of the compromised encryption key in the network.
Claims 6 and 11.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10,887,218 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent No. 10,887,218) substantially discloses the subject matter of claim 1 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US patent No. 10,887,218).
This is an obviousness-type double patenting rejection.

Allowable Subject Matter
Claims 1-20 are objected to, but would be allowable upon file a proper terminal disclaimer and rewritten each independent claim to be along the same lines as allowable subject matter in claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20060083215 A1 – Uttaro – Describes communication networks for providing a scalable route reflector topology for networks servicing virtual private networks (VPNs).
US 9407496 B2 – Wen – Describes - an incoming traffic flow, it is determined that any of tunnels on the first path of all levels into which the incoming traffic flow is multiplexed is of a failure status. The incoming traffic flow is then forwarded via the second path. Herein, for the first path, one or more traffic flows are multiplexed into a tunnel, and one or more higher level tunnels are multiplexed into a lower level tunnel
US 2003/0220806 A1 – LEE - US 20170006070 A1 - transmitting a broadcast signal, a device for receiving a broadcast signal and methods for transmitting and receiving a broadcast signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491